849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard BECKWITH, Plaintiff-Appellant,v.Mr. & Mrs. Harold NEAL;  Newt Metzger;  Bender RealtyCompany;  Wanda K. Lawson;  James D. Hutchins;  Virginia N.Smith;  Mr. & Mrs. Egbert Critenden;  Mr. Landin Boring;Mr. C.B. "Buck" Howard;  Mr. Fred Barnes;  Bobby Long;  SamWilson;  American Humane Association;  Mr. Glen Ingram;David L. Gatlin;  Sgt. Dillard Gene Pilkey;  FredericChester, Jr., Attorney.  Defendants-Appellees.
No. 88-5487.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court upon review of the file and pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file and certified copies of the record indicates that the district court entered an order on April 22, 1988, denying appellant's motion for a temporary restraining order.  Appellant immediately filed his notice of appeal on April 22, 1988.


3
This court lacks jurisdiction in the appeal.  The denial of a temporary restraining order is generally not appealable.   See United States v. Crusco, 464 F.2d 1060, 1062 (3d Cir.1972) (per curiam);  Leslie v. Penn.  Cent. R.R. Co., 410 F.2d 750 (6th Cir.1969) (per curiam);  Dilworth v. Riner, 343 F.2d 226 (5th Cir.1965).


4
Accordingly, it is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.